[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-2384

                        UNITED STATES,

                          Appellee,

                              v.

                        ROBERT CROSBY,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                            Before

                   Campbell, Bownes and Cyr,
                    Senior Circuit Judges.



     J. Hilary Billings and Billings & Silverstein on brief for
appellant.
     Jay P. McCloskey, United States Attorney, and F. Mark
Terison, Senior Litigation Counsel, on Motion for Summary
Disposition for appellee.




                       DECEMBER 6, 2001
       Per Curiam.      The    appellant-defendant,            Robert Crosby

(“Crosby”),      conditionally    pleaded       guilty   to    a   charge       of

possession of child pornography in violation of 18 U.S.C. §

2252(A)(a)(5)(B), reserving his right to challenge the validity

of a search warrant used to seize evidence from his home.

Crosby claims that the warrant application failed to establish

probable cause to search because the magistrate declined to

examine the three images made available by the affiant and the

description of the images was “woefully inadequate.”                      Crosby

also    denies   that   the   good    faith     exception     to   the    Fourth

Amendment’s exclusionary rule applies.

       Probable cause determinations are reviewed de novo. Ornelas

v. United States, 517 U.S. 690, 699 (1996);                 United States v.

Brunette, 256 F.3d 14, 16 (1st Cir. 2001).                    The appellate

court’s task, like that of the lower court, “is simply to make

a   practical,    common-sense       decision    whether,     given      all   the

circumstances set forth in the affidavit[,] . . . there is a

fair probability that contraband will be found in a particular

place.”    Illinois v. Gates, 462 U.S. 213, 238 (1983); United

States v. Grant, 218 F.3d 72, 75 (1st Cir. 2000).                     The legal

determination that a particular image is child pornography is

also reviewed de novo.        United States v. Amirault, 173 F.3d 28,


                                       2
32-33 (1st Cir. 1999).    Our review of the   Leon determination is

de novo as well.   United States v. Shea, 211 F.3d 658, 666 (1st

Cir. 2000).

    The assessment of probable cause focuses on the affidavit.

In the affidavit, the law enforcement officer averred that there

was probable cause to believe that there had been a violation of

the statutes that criminalize the possession and transportation

of child pornography.    To support this allegation, the affidavit

included verbatim recitations of at least 10 e-mail postings and

fairly detailed descriptions of approximately 20 images.      Three

photographs were made available to the magistrate judge.        One

image was described as “a male who appeared to be prepubescent

posed on a lawn on his stomach and faced away.        His legs are

bent up and held by his hands.       His perineum and anal area are

depicted.”    In addition to the factual description of the

images, the affiant quoted an e-mail message in which Crosby

referenced the existence of more explicit pictures than the

images described in the affidavit.         Based on the affidavit

alone, the magistrate judge determined that there was probable

cause to issue a warrant.     The district court, after reviewing

the affidavit and examining the images, affirmed that probable

cause existed and, alternatively, determined that the Leon good

faith exception applied.    We affirm.


                                 3
    Regardless   whether    the    affidavit      contains   sufficiently

detailed   descriptions    of    the     images   alleged    to   be   child

pornography, as well as other supporting data, to find probable

cause, the Leon exception to the exclusionary rule clearly

applies.   United States v. Leon, 468 U.S. 897, 922 (1984).               In

Leon the Supreme Court held that, with limited exception, the

exclusionary   rule   should      not    apply    when   police    officers

reasonably rely in good faith on a warrant that subsequently is

determined to be invalid.       Id. at 923; United States v. Manning,

79 F.3d 212, 221 (1st Cir. 1999).          We find that the affidavit

here had ample indicia of probable cause “to render official

belief in its existence” reasonable.          Leon, 468 U.S. at 923.

    As already noted, to support her contention that Crosby had

violated   statutes   criminalizing         the   possession      of   child

pornography, the agent quoted ten e-mail postings, described in

detail approximately twenty images, and made three photographs

available to the magistrate.            This was more than adequate to

allow the magistrate judge to make a considered judgment.                 An

objectively reasonable agent could have relied in good faith on

the warrant.   Crosby’s arguments to the contrary are without

merit.

    The district court’s denial of Crosby’s motion to suppress

is affirmed. Loc. R. 27(c).


                                    4